Title: James Madison to Peter Stephen Duponceau, 30 November 1832
From: Madison, James
To: Duponceau, Peter Stephen


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 30. 1832
                            
                        
                        J. Madison, with his respects & regards to Mr. DuPonceau thanks him for the Copy of his Historical
                            Discourse commemorating the 150th. anniversary of the Landing of Wm. Penn. J M has read with much pleasure, a performance
                            which must afford pleasure to all readers, by the appositeness of its plan, and by the interesting and impressive manner
                            which characterize the execution of it
                        
                            
                                
                            
                        
                    